This cause came to be heard upon respondent’s response to the show-cause order issued by this court on January 13, 2014. On consideration thereof, it is ordered by the court, sua sponte, that respondent shall file with the court an update every three months, beginning from the date of this order, of the status of the production of his medical records, his evaluation by the court-approved psychiatrist for the purpose of determining whether he is fit to return to the active practice of law, and his compliance with this court’s orders.